Jf ouvtlj Court of
                                    ic>nn Antonio,

                                         August 27, 2014


                                       No. 04-13-00754-CR


                                       Jose Angel Flores Jr.,
                                             Appellant


                                                 v.



                                        The State of Texas,
                                             Appellee


                                 Trial Court Case No. CCL-10-0869


                                         ORDER

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. App. P. 39.S. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on October 7. 2014. to the following panel: Chief
Justice Stone. Justice Angelini, and Justice Martinez. All parlies will be notified of the Court's
decision in this appeal in accordance with TEX. R. APP. P. 48.


       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. App. P. 39.8. Such a motion should he filed within ten (10)
days from the date of this order.


       It is so ORDERED on August 27. 2014.



                                                                Calherinc)Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this August 27. 2014.